Exhibit 10.2
SUPPLEMENTAL PENSION PLAN
FOR HOWARD L. LANCE
(Amended and Restated Effective January 1, 2009)
     In order to provide appropriate compensation to and ensure the retention of
Howard L. Lance (the “Employee”) as Chief Executive Officer of Harris
Corporation (the “Corporation”), the Board of Directors determined that it was
in the best interest of the Corporation to adopt this Supplemental Pension Plan
for Howard L. Lance (the “SPP”), effective October 27, 2006.
     The Corporation and the Employee desire to amend and restate the SPP,
effective January 1, 2009, to assure its compliance with Section 409A of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”), and to
make certain clarifying changes thereto.
     The Corporation intends that the SPP shall be an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of
Sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974 (“ERISA”).
SECTION 1
DEFINITIONS
     When used herein, the following words and phrases and any derivatives
thereof shall have the meanings set forth below unless the context clearly
indicates otherwise. Definitions of other words and phrases are set forth
throughout the SPP. Section references indicate Sections of the SPP unless
otherwise stated.
     “Actuarial Equivalent” means equal value computed on the basis of (i) the
“applicable mortality table” determined from time to time under
Section 417(e)(3) of the Code, and (ii) a discount rate equal to 120% of the
annual long-term Applicable Federal Rate for purposes of Section 1274(d) of the
Code for the calendar month containing the Termination Date, compounded
annually.
     “Cause” has the meaning set forth in the Letter Agreement.
     “Compensation Committee” means the Management Development and Compensation
Committee of the Board of Directors of the Corporation.
     “Corporation” means Harris Corporation, a Delaware corporation.

 



--------------------------------------------------------------------------------



 



     “Disabled” or “Disability” means that the Employee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, is receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Corporation.
     “Disability Date” means the date on which the Employee becomes Disabled.
     “Early Retirement Eligibility Date” means the date the Employee has
attained age 55 and accrued 10 Years of Credited Service.
     “Employee” means Howard L. Lance.
     “Executive Severance Agreement” means the Executive Severance Agreement
between the Employee and the Corporation dated December 19, 2008, and effective
January 1, 2009.
     “Final Pay” means the sum of (i) the Employee’s base salary paid during the
one-year period ending with the last day the Employee held the position of Chief
Executive Officer of the Corporation, plus (ii) the Employee’s annual cash
incentive (excluding any award under the Harris Corporation Performance Reward
Plan or any successor plan thereto) payable at target, per the annual cash
incentive arrangement in place for the Employee on the last day the Employee
held the position of Chief Executive Officer of the Corporation; provided,
however, that for purposes of determining “Final Pay” in the event of the
Employee’s Disability, the Employee’s base salary and annual cash incentive
shall be determined as of the Disability Date, rather than on the last day the
Employee held the position of the Chief Executive Officer of the Corporation.
     “Good Reason” has the meaning set forth in the Letter Agreement.
     “Late Retirement Date” means the Employee’s Termination Date, if the
Termination Date occurs after the Employee’s Normal Retirement Date.
     “Letter Agreement” means the Letter Agreement between the Employee and the
Corporation dated December 19, 2008, and effective January 1, 2009.
     “Normal Retirement Date” means the date the Employee attains age 60.
     “SPP” means the Supplemental Pension Plan for Howard L. Lance, as contained
herein and as hereafter amended from time to time.

2



--------------------------------------------------------------------------------



 



     “SPP Benefit” means any benefit to which the Employee is entitled pursuant
to Section 3 of this SPP.
     “SPP Commencement Date” means the date that payment of the SPP Benefit
hereunder actually commences.
     “Surviving Spouse” means the person to whom the Employee is legally married
on his SPP Commencement Date.
     “Termination Date” means the date of the Employee’s separation from service
with the Corporation and its affiliates within the meaning of Treasury
Regulation §1.409A-1(h) (without regard to any permissible alternative
definition thereunder). Notwithstanding any other provision herein, “affiliate”
for purposes of determining whether the Employee has incurred a “separation from
service” shall be defined to include all entities that would be treated as part
of the group of entities comprising the Corporation under Sections 414(b) and
(c) of the Code and the accompanying regulations, but substituting a 50%
ownership level for the 80% ownership level set forth therein.
     “Trust” means any trust created under Section 7.2(b) pursuant to an
agreement by and between the Corporation and the trustee, under which assets are
held in connection with paying benefits under the SPP.
     “Years of Credited Service” shall be measured on the basis of twelve
(12) consecutive month periods commencing on the Employee’s effective date of
employment and subsequent annual anniversaries thereof, and ending on the
Employee’s Termination Date. Any period of less than twelve (12) consecutive
months shall be rounded to the nearest whole month. Paid and authorized leaves
of absence shall not cause a break in consecutive employment periods.
SECTION 2
ELIGIBILITY TO PARTICIPATE
     The only participant in the SPP shall be the Employee.
SECTION 3
ELIGIBILITY FOR AND AMOUNT OF BENEFIT
     3.1 Normal Retirement Benefit. If the Employee retires on his Normal
Retirement Date, then the Employee shall be entitled to a Normal Retirement
Benefit. The “Normal Retirement Benefit” shall be a benefit, calculated as a
single life annuity for the Employee’s life, equal to Thirty–Two Percent (32%)
of the Employee’s Final Pay.

3



--------------------------------------------------------------------------------



 



     3.2 Late Retirement Benefit. If the Employee retires on his Late Retirement
Date, then the Employee shall be entitled to a Late Retirement Benefit. The
“Late Retirement Benefit” shall be a benefit, calculated as a single life
annuity for the Employee’s life, equal to the product of the Late Retirement
Benefit Percentage and the Employee’s Final Pay. The “Late Retirement Benefit
Percentage” shall be Thirty-Two Percent (32%), reduced Two-Twelfths (2/12ths) of
One Percent (1%) for each month by which the Employee’s age as of the last day
the Employee held the position of Chief Executive Officer of the Corporation
exceeds age sixty (60), with any partial month rounded to the nearest whole
month (e.g., 30% if the Employee is age 61 as of such date, 29% if the Employee
is age 611/2 as of such date and 28% if the Employee is age 62 as of such date).
     3.3 Early Retirement Benefit. If the Employee retires on or after his Early
Retirement Eligibility Date, but before his Normal Retirement Date, then the
Employee shall be entitled to an Early Retirement Benefit. The “Early Retirement
Benefit” shall be a benefit, calculated as a single life annuity for the
Employee’s life, equal to the product of Thirty-Two Percent (32%) and the
Employee’s Final Pay, with the result reduced Five-Twelfths (5/12ths) of One
Percent (1%) for each month by which age sixty (60) exceeds the Employee’s age
as of the Termination Date, with any partial month rounded to the nearest whole
month. Notwithstanding the foregoing, if the Employee elects pursuant to
Sections 5.1(b) and 5.2(a)(2) that payment of the Early Retirement Benefit
commence on a date later than the Termination Date, then the Early Retirement
Benefit shall be the Actuarial Equivalent of the Early Retirement Benefit that
would have been paid to the Employee had payment thereof commenced on the
Termination Date.
     3.4 Termination without Cause or for Good Reason prior to Early Retirement
Eligibility Date. If before his Early Retirement Eligibility Date the Employee
is terminated without Cause or terminates for Good Reason, then the Employee
shall be entitled to a Termination Benefit. The “Termination Benefit” shall be a
benefit, calculated as a single life annuity for the Employee’s life, equal to
the Employee’s Final Pay times the product of (w) times (x), with the result
reduced by (y). For this purpose, (w) is Two and One-Half Percent (2.5%), (x) is
the Employee’s Years of Credited Service as of his Termination Date and (y) is
Six-Twelfths (6/12ths) of One Percent (1%) for each month by which age
fifty-seven (57) exceeds the Employee’s age as of the Termination Date, with any
partial month rounded to the nearest whole month. Notwithstanding the foregoing,
if the Employee elects pursuant to Sections 5.1(b) and 5.2(a)(2) that payment of
the Termination Benefit commence on a date later than the Termination Date, then
the Termination Benefit shall be the Actuarial Equivalent of the Termination
Benefit that would have been paid to the Employee had payment thereof commenced
on the Termination Date.
     3.5 Disability Retirement Benefit.
          (a) If the Employee becomes Disabled before his Early Retirement
Eligibility Date, then the Employee shall be entitled to a Disability Retirement
Benefit. The “Disability Retirement Benefit” shall be a benefit, calculated as a
single life annuity for the Employee’s life, equal to the Employee’s Final Pay
times the product of (w) times (x), with the result reduced by (y). For this
purpose, (w) is Two and One-Half Percent (2.5%), (x) is the Employee’s Years of

4



--------------------------------------------------------------------------------



 



Credited Service as of his Disability Date and (y) is Six-Twelfths (6/12ths) of
One Percent (1%) for each month by which age fifty-seven (57) exceeds the
Employee’s age as of the Disability Date, with any partial month rounded to the
nearest whole month.
          (b) If the Employee becomes Disabled on or after his Early Retirement
Eligibility Date, then no Disability Retirement Benefit shall be payable under
the SPP and the Employee’s SPP Benefit shall be determined under Section 3.1,
3.2, or 3.3, as applicable.
     3.6 Death of Employee.
          (a) If the Employee dies before his SPP Commencement Date, then no
benefit shall be paid to any person or entity under this SPP.
          (b) If the Employee dies after his SPP Commencement Date, then the SPP
Benefit, if any, after the Employee’s death shall be determined by the form of
life annuity that was in force on the Employee’s date of death.
     3.7 Resignation or Termination for Cause prior to Early Retirement
Eligibility Date. If before his Early Retirement Eligibility Date the Employee
resigns or is terminated for Cause, then no benefit shall be paid to any person
or entity under this SPP.
     3.8 Change in Control.
          (a) If (i) the Corporation undergoes a “change in control” (as defined
in the Executive Severance Agreement), and (ii) the Employee terminates
employment before his Early Retirement Eligibility Date under the circumstances
that entitle the Employee to benefits under Section 3 of the Executive Severance
Agreement, then the Employee shall be entitled to a Change in Control Retirement
Benefit. The “Change in Control Retirement Benefit” shall be a benefit,
calculated as a single life annuity for the Employee’s life, equal to the
Employee’s Final Pay times the product of (w) times (x), with the result reduced
by (y). For this purpose, (w) is Two and One-Half Percent (2.5%), (x) is the
Employee’s Years of Credited Service as of his Termination Date, plus two
(2) additional Years of Credited Service, as though the Employee had terminated
employment with the Corporation on the second anniversary of his actual
Termination Date and (y) is Six-Twelfths (6/12ths) of One Percent (1%) for each
month by which age fifty-seven (57) exceeds the Employee’s age as of the
Termination Date, with any partial month rounded to the nearest whole month;
provided, however, that under no circumstances shall the Change in Control
Retirement Benefit exceed the Early Retirement Benefit that would have been
payable to the Employee pursuant to Section 3.3 had the Employee attained age
fifty-five (55) and accrued ten (10) Years of Credited Service as of the
Termination Date. Notwithstanding the foregoing, if the Employee elects pursuant
to Sections 5.1(b) and 5.2(a)(2) that payment of the Change in Control
Retirement Benefit commence on a date later than the Termination Date, then the
Change in Control Retirement Benefit shall be the Actuarial Equivalent of the
Change in Control Retirement Benefit that would have been paid to the Employee
had payment thereof commenced on the Termination Date.

5



--------------------------------------------------------------------------------



 



          (b) If (i) the Corporation undergoes a “change in control” (as defined
in the Executive Severance Agreement), and (ii) the Employee terminates
employment on or after his Early Retirement Eligibility Date under the
circumstances that entitle the Employee to benefits under Section 3 of the
Executive Severance Agreement, then no Change in Control Retirement Benefit
shall be payable under the SPP and the Employee’s SPP Benefit shall be
determined under Section 3.1, 3.2, or 3.3, as applicable.
     3.9 Reduction in SPP Benefit for Disability Payments. If the Employee
receives an SPP Benefit under this Section 3, then during the period from the
Employee’s SPP Commencement Date to the date that the Employee attains age 65
there shall be deducted from the SPP Benefit the amount of payments made to the
Employee under any and all long-term disability plan(s) (broad-based and
executive) sponsored by the Corporation.
SECTION 4
VESTING
     4.1 In General. The Employee’s entitlement to an SPP Benefit is described
in Section 3. For example, as provided in Section 3.7, if before his Early
Retirement Eligibility Date the Employee resigns or is terminated for Cause,
then no benefit shall be paid to any person or entity under this SPP. However,
and notwithstanding anything to the contrary in Section 3 or the SPP, if the
Employee violates the provisions of either Section 4.2 or 4.3 below, then no
benefit shall be paid to any person or entity under this SPP, or, if SPP
payments have commenced as of the date of such violation, then payments shall
cease immediately and no further SPP payments shall be made.
     4.2 Non-Competition Provision. During the Employee’s employment with the
Corporation and continuing thereafter while the Employee is entitled to receive
or is receiving benefits under the SPP (provided, however, that if the Employee
is terminated by the Corporation without Cause or if the Employee terminates
employment for Good Reason, then this Section 4.2 shall remain in effect only
until the second anniversary of the Employee’s Termination Date), the Employee
shall not directly or indirectly (without the Corporation’s written consent):
          (a) hold a 5% or greater equity (including stock options, whether or
not exercisable), voting or profit participation interest in a “Competitive
Enterprise” (as hereinafter defined), or
          (b) associate (including as a director, officer, employee, partner,
consultant, agent or advisor) with a Competitive Enterprise and in connection
with the Employee’s association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity:

6



--------------------------------------------------------------------------------



 



(i) that is substantially related to any activity that the Employee was engaged
in with the Corporation or its affiliates during the 12 months prior to the
Termination Date,
(ii) that is substantially related to any activity for which the Employee had
direct or indirect managerial or supervisory responsibility with the Corporation
or its affiliates during the 12 months prior to the Termination Date, or
(iii) that calls for the application of relationships or specialized knowledge
or skills substantially related to those used by the Employee in his activities
with the Corporation or its affiliates during the 12 months prior to the
Termination Date.
For purposes of the SPP, “Competitive Enterprise” means any business enterprise
that either (A) engages in any activity that competes anywhere with any activity
that the Corporation or its affiliates is then engaged in or (B) holds a 5% or
greater equity, voting or profit participation interest in any enterprise that
engages in such a competitive activity.
     4.3 Non-Solicitation Provision. During the Employee’s employment with the
Corporation, and continuing thereafter while the Employee is entitled to receive
or is receiving benefits under the SPP (provided, however, that if the Employee
is terminated by the Corporation without Cause or if the Employee terminates
employment for Good Reason, then this Section 4.3 shall remain in effect only
until the second anniversary of the Employee’s Termination Date), the Employee
shall not, in any manner, directly or indirectly (without the prior written
consent of the Corporation): (i) “Solicit” (as hereinafter defined) any
“Customer” (as hereinafter defined) to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Corporation,
(ii) transact business with any Customer that would cause the Employee to be a
Competitive Enterprise, (iii) interfere with or damage any relationship between
the Corporation and a Customer or (iv) Solicit anyone who is then an employee of
the Corporation (or who was an employee of the Corporation within the prior
12 months) to resign from the Corporation or to apply for or accept employment
with any other business or enterprise. For purposes of the SPP, a “Customer”
means any customer or prospective customer of the Corporation or its affiliates
whose identity became known to the Employee in connection with his relationship
with or employment by the Corporation or its affiliates, and “Solicit” means any
direct or indirect communication of any kind, regardless of who initiates it,
that in any way invites, advises, encourages or requests any person to take or
refrain from taking any action.

7



--------------------------------------------------------------------------------



 



SECTION 5
FORM AND COMMENCEMENT OF BENEFIT
     5.1 Employee Election as to Form and Timing of Benefit.
          (a) The normal form of payment to the Employee of his SPP Benefit is a
single life annuity for the life of the Employee, payable annually.
Notwithstanding the foregoing, the Employee may elect in writing, prior to the
SPP Commencement Date, that his SPP Benefit be paid to him or to him and his
Surviving Spouse in any “life annuity” (as defined under Section 409A of the
Code and regulations thereunder) form that is the actuarial equivalent of the
SPP Benefit payable as an annual single life annuity, and for purposes of
clarity, under no circumstances shall the SPP Benefit be payable in the form of
a lump sum. Actuarial equivalence for this purpose shall be determined utilizing
the actuarial assumptions and methods set forth in the definition of “Actuarial
Equivalent” set forth in Section 1 hereof, or, if such assumptions and methods
are determined to be unreasonable for purposes of Section 409A of the Code,
utilizing such actuarial assumptions and methods which are determined to be
reasonable for purposes of Section 409A of the Code.
          (b) The Employee shall initially be given an opportunity to make the
election described in Section 5.2(a)(2) with respect to the commencement of his
Early Retirement Benefit, Termination Benefit or Change in Control Retirement
Benefit in writing no later than December 31, 2008 (or any later date permitted
under transitional rules under Section 409A of the Code). Any subsequent change
in such election also shall be made in writing, must be received by the
Corporation no later than twelve (12) months prior to the SPP Commencement Date
and must provide for a five (5) year delay in payment as required by
Section 409A(a)(4)(C) of the Code. The Employee shall elect a single SPP
Commencement Date that shall apply to each of the Early Retirement Benefit,
Termination Benefit and Change in Control Retirement Benefit.
     5.2 Commencement.
          (a) The Employee shall commence receipt of any SPP Benefit payable
pursuant to Section 3 on the applicable date under this Section 5.2, but, except
in the case of a Disability Retirement Benefit, not earlier than his Termination
Date, or, if the Employee is a “Specified Employee” under the Harris Corporation
Specified Employee Policy for 409A Arrangements as of his Termination Date, six
(6) months after his Termination Date:
               (1) If the Employee is entitled to receive a Normal Retirement
Benefit under Section 3.1 or a Late Retirement Benefit under Section 3.2, his
SPP Commencement Date shall be the first day of the month coincident with or
next following the Employee’s Termination Date.

8



--------------------------------------------------------------------------------



 



               (2) If the Employee is entitled to receive an Early Retirement
Benefit under Section 3.3, a Termination Benefit under Section 3.4 or a Change
in Control Retirement Benefit under Section 3.8, his SPP Commencement Date shall
be the date elected by the Employee pursuant to Section 5.1(b) which is the
first day of any month coincident with or following the Employee’s Termination
Date, but not later than the first day of the month coincident with or next
following the Employee’s Normal Retirement Date. In the absence of any such
election, the Employee shall be deemed to have elected that his SPP Commencement
Date with respect to the Early Retirement Benefit, Termination Benefit or Change
in Control Retirement Benefit be the first day of the month coincident with or
next following the Employee’s Termination Date.
               (3) If the Employee is entitled to receive a Disability
Retirement Benefit under Section 3.5, his SPP Commencement Date shall be the
first day of the month coincident with or next following the Employee’s
Disability Date.
          (b) If payment to the Employee of the SPP Benefit is delayed six
(6) months after his Termination Date pursuant to Section 5.2(a), then each and
every periodic payment which otherwise would have been paid during the six
(6) month delay period shall be paid in a lump sum during the seventh calendar
month following the Employee’s Termination Date and each such delayed payment
shall have added to it interest calculated at the discount rate for determining
Actuarial Equivalence under the SPP.
          (c) Notwithstanding the foregoing provisions herein, to the extent
permitted under Section 409A of the Code, payment may be delayed in the event
that (i) calculation of the amount of the payment is not administratively
practical due to events beyond the Employee’s control, (ii) there is a dispute
as to amount due or the proper recipient of such benefit payment, (iii) the
payment would jeopardize the ability of the Corporation to continue as a going
concern, or (iv) the Corporation reasonably anticipates that the payment will
violate Federal securities laws or other applicable laws. If payment is delayed
under (i), (ii) or (iii) above, the payment shall be made during the first
calendar year in which the calculation of the amount of the payment is
administratively practicable, the amount or recipient of the payment is no
longer in dispute, or the making of the payment would not have such effect on
the Corporation, whichever is applicable. If payment is delayed under
(iv) above, the payment shall be made at the earliest date at which the
Corporation reasonably anticipates that the making of the payment will not cause
such violation.
     5.3 Nonqualified Deferred Compensation Plan Omnibus Provision.
          (a) It is intended that any benefit which is provided pursuant to or
in connection with the SPP or the Trust which is considered to be nonqualified
deferred compensation subject to Section 409A of the Code shall be provided and
paid in a manner, and at such time and in such form, as complies with the
applicable requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. This SPP shall be interpreted
consistent with such intent.

9



--------------------------------------------------------------------------------



 



          (b) It is specifically intended that all elections, consents and
modifications thereto under the SPP will comply with the requirements of
Section 409A of the Code (including any transition rules thereunder). The
Compensation Committee is authorized to adopt rules or regulations deemed
necessary or appropriate in connection therewith to comply with the requirements
of Section 409A of the Code. The Compensation Committee is authorized to amend
or declare void any election under the SPP in such manner as may be determined
by it to be necessary or appropriate to evidence or further evidence required
compliance with Section 409A of the Code.
          (c) Notwithstanding anything to the contrary in this SPP, neither the
Corporation nor its affiliates shall be liable in any manner for any federal,
state or local income or excise taxes (including but not limited to any taxes
under Sections 409A or 4999 of the Code), or penalties or interest with respect
thereto, as a result of the payment of any benefits under the SPP or the
inclusion of the SPP Benefit or the value thereof in the Employee’s income; and
further provided that in consideration of the Corporation’s adoption of the SPP
for the benefit of Employee, Employee expressly waives his right to any gross-up
payment under Section 4 of the Executive Severance Agreement (which Section
addresses excise taxes under Section 4999 of the Code or interest or penalties
with respect thereto), but only as such gross-up relates to the SPP Benefit
itself, and not with respect to any other payment to Employee under any plan,
arrangement, or agreement other than the SPP; and to such extent the SPP shall
be deemed to be a modification pursuant to Section 18 of the Executive Severance
Agreement.
SECTION 6
AMENDMENT AND TERMINATION
     The SPP may be amended or terminated only by a writing signed by both the
Corporation and Employee. The SPP is based on the current provisions of the law
applicable to such type of plan. If there is a material change in the law, the
Corporation will work with Employee in good faith to provide a comparable or
amended plan taking into account any such change in the law. In the event the
benefit accrual under the SPP is frozen, payment of vested benefits under the
SPP shall nevertheless be made pursuant to Section 5. Any termination of the SPP
shall be effected in conformity with the requirements of Section 409A of the
Code.
SECTION 7
MISCELLANEOUS
     7.1 No Effect on Employment Rights. Nothing contained herein will confer
upon the Employee the right to be retained in the service of the Corporation nor
limit the right of the Corporation to discharge or otherwise deal with the
Employee without regard to the existence of the SPP.

10



--------------------------------------------------------------------------------



 



     7.2 Funding.
     (a) General Rules. The SPP at all times shall be unfunded such that the SPP
Benefit shall be paid solely from the general assets of the Corporation and/or
the Trust, as applicable. Neither the Employee nor his Surviving Spouse shall
have any interest in any particular assets of the Corporation and/or the Trust
by reason of the right to receive a benefit under the SPP and the Employee or
his Surviving Spouse shall have only the rights of a general unsecured creditor
of the Corporation with respect to any rights under the SPP. Nothing contained
in the SPP and/or the Trust shall constitute a guaranty by the Corporation or
any other entity or person that the assets of the Corporation and/or the Trust
will be sufficient to pay any benefit hereunder.
     (b) Creation of and Funding of Rabbi Trust. No later than the Employee’s
Termination Date or, if earlier, the date the Corporation undergoes a “change in
control” (as defined in the Executive Severance Agreement), (i) the Corporation
shall maintain the Trust as hereinafter described; and (ii) the Corporation
shall contribute to the Trust in cash or other liquid assets acceptable to the
trustee of the Trust (A) the Actuarially Equivalent present value of the total
benefits expected to be paid to the Employee and his Surviving Spouse under the
SPP, with such amount to be determined by a nationally recognized actuarial
firm, which may be an actuarial firm that is at the time of determination
providing actuarial or other services to the Corporation or its benefit plans;
plus (B) the Actuarially Equivalent present value of the Trust administration
and trustee fees and expenses (including the fees and expenses of any agent of
the trustee) which the trustee reasonably expects to be incurred over the life
of the Trust. The terms of the Trust shall generally follow the model rabbi
trust set forth in IRS Revenue Procedure 92-64, except that (1) the Trust shall
be irrevocable from the date of its creation; (2) the Trust shall be
non-amendable by the Corporation except with the consent of the Employee or his
legal representative; (3) the power to direct the investment of the Trust assets
shall be held by the Corporation; (4) the Corporation shall remain liable for
the payment of the SPP Benefit to the extent there is any shortfall of assets
under the Trust; (5) the initial trustee and any successor thereto shall be a
bank or trust company with shareholder equity of at least $1.0 billion; and (6)
neither the Trust nor its assets shall be located or transferred outside the
United States.
     7.3 Administration. The SPP shall be administered by the Compensation
Committee. The Compensation Committee shall have all powers necessary or
appropriate to carry out the provisions of the SPP. It may, from time to time,
establish rules for the administration of the SPP and the transaction of the
SPP’s business.
     The Compensation Committee shall have the exclusive right to make any
finding of fact necessary or appropriate for any purpose under the SPP
including, but not limited to, the determination of eligibility for and amount
of any benefit.
     The Compensation Committee shall have the exclusive right to interpret the
terms and provisions of the SPP and to determine any and all questions arising
under the SPP or in connection with its administration, including, without
limitation, the right to remedy or resolve possible ambiguities,
inconsistencies, or omissions by general rule or particular decision, all in its
sole and absolute discretion.

11



--------------------------------------------------------------------------------



 



     To the extent permitted by law, all findings of fact, determinations,
interpretations, and decisions of the Compensation Committee shall be conclusive
and binding on all persons having or claiming to have any interest in or right
under the SPP.
     7.4 Disclosure. The Employee shall be a signatory to and shall receive a
copy of the SPP.
     7.5 State Law. The SPP is established under and will be construed according
to the laws of the State of Florida, to the extent that such laws are not
preempted by ERISA and valid regulations published thereunder.
     7.6 Spendthrift Provisions. No benefit payable under the SPP or by the
Trust will be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge prior to actual receipt thereof by
the payee. Any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge prior to such receipt will be void. The Corporation
and the trustee will not be liable in any manner for or subject to the debts,
contracts, liabilities, engagements or torts of any person entitled to any
benefit under the SPP. The amounts payable under the SPP or by the Trust will be
exempt from the claims of the Employee’s creditors to the fullest extent
permitted by law.
     7.7 Incapacity of Recipient. In the event the recipient of a benefit
payable under the SPP is declared incompetent and a conservator or other person
legally charged with the care of the recipient’s person or estate is appointed,
any benefits under the SPP (including any payments from the Trust) to which such
recipient is entitled shall be paid to such conservator or other person legally
charged with the care of the recipient’s person or estate. Except as provided
above in this Section, when the Compensation Committee in its sole discretion,
determines that a recipient of a benefit payable under the SPP is unable to
manage his or her financial affairs, the Compensation Committee may direct the
Corporation or the trustee to make distributions to a duly authorized person for
the benefit of such recipient.
     7.8 Unclaimed Benefit. The Employee shall keep the Compensation Committee
informed of his current address and the current address of his spouse. The
Compensation Committee shall not be obligated to search for the whereabouts of
any person. If the location of the Employee or the Employee’s Surviving Spouse
is not made known to the Compensation Committee such that an amount payable
under the SPP may be paid to such person no later than the Latest Payment Date,
then such payment irrevocably shall be forfeited immediately following the
Latest Payment Date. For this purpose, the “Latest Payment Date” shall be the
latest date on which a payment of the SPP Benefit may be paid to the Employee or
the Surviving Spouse, as applicable, without the imposition of excise taxes and
other penalties under Section 409A of the Code.

12



--------------------------------------------------------------------------------



 



     7.9 Limitations on Liability. Notwithstanding any other provision of the
SPP, except for payment of the SPP Benefit and expense reimbursements, if any,
due under the SPP by the Corporation and/or from the Trust, neither the
Corporation, the trustee nor any individual acting as an agent of the
Corporation or as a member of the Compensation Committee shall be liable to the
Employee, Surviving Spouse or any other person for any claim, loss, liability or
expense incurred in connection with the SPP or the Trust.
     7.10 Claims Procedure. The Compensation Committee has full discretion and
the exclusive right to determine eligibility for benefits under the SPP pursuant
to its terms. The determination of the Compensation Committee may only be
appealed to the Board of Directors of the Corporation. Claims and appeals shall
be processed in accordance with the requirements of ERISA, to the extent
applicable thereto. The foregoing shall not eliminate or reduce the authority
and powers of the trustee under the Trust.
     7.11 No Enlargement of Rights. The Employee will have no right to or
interest in any portion of the SPP and/or the Trust except as specifically
provided in the SPP and/or the Trust.
     7.12 Withholding for Taxes. Payments under the SPP or from the Trust will
be subject to withholding for payroll taxes as required by law, including
federal, state and local income taxes and FICA taxes.
     7.13 Employee’s Expense in Dispute Resolution. The Corporation agrees to
pay, to the full extent permitted by law, all legal fees and expenses which the
Employee may reasonably incur as a result of a contest, arbitration, litigation
or other dispute resolution or legal action in which the Employee substantially
prevails, whether instituted by or against the Corporation, the Employee, any
director, officer, shareholder or other person affiliated with the Corporation,
or any successor thereto in any jurisdiction, of the validity or enforceability
of, or liability under, any provision of the SPP or the Trust or any guarantee
of performance thereof (including as a result of any contest by the Employee
about the amount of any payment pursuant to the SPP or the Trust), plus in each
case interest on any delayed payment calculated at the discount rate for
determining Actuarial Equivalence under the SPP. Within fourteen (14) days
following the date of any substantial prevail by the Employee in a dispute, the
Employee shall provide the Corporation with copies of invoices and other
documents reasonably requested by the Corporation evidencing the legal fees and
expenses incurred by the Employee in connection with the dispute. Any payment by
the Corporation pursuant to this Section 7.13 shall be made within sixty
(60) days following the date that the Employee substantially prevails in the
dispute.
     7.14 All Prior Agreements Superseded. Except to the extent that the SPP
expressly refers to other documents, such as the Letter Agreement and the
Executive Severance Agreement, the SPP constitutes the sole and complete
understanding between the Corporation and the Employee with respect to all
issues arising from the Corporation’s obligation under the SPP. The SPP replaces
and supersedes all previous written documents and all oral agreements, of any
nature whatsoever, regarding the Corporation’s obligation to provide such
supplemental retirement benefits (but only such benefits) and expense
reimbursements, if any, to the

13



--------------------------------------------------------------------------------



 



Employee, and the Employee has indicated his acknowledgement of said fact by
signing this SPP in the space below.
     7.15 Distributions to Pay Taxes and Corresponding Reduction of Benefit. In
the event the Employee or his Surviving Spouse becomes subject to tax with
respect to a SPP Benefit before the time for payment set forth in Section 5.2,
then, to the extent permitted under, and in compliance with the requirements of,
Section 409A of the Code, distribution may be made to or for the benefit of the
Employee or his Surviving Spouse of the amount of such tax (including interest
and penalties). In such event, the SPP Benefit shall be reduced by the
Actuarially Equivalent value of such distribution (other than the amount for
interest or penalties) with such reduction to be made on a pro-rata basis over
the remaining term of benefit payments under the SPP. If any such distribution
exceeds benefits payable under the SPP, then the Employee, his beneficiary or
estate of the Employee or his Surviving Spouse receiving the same shall be
obligated to return to the Corporation that part of such distribution which
exceeds benefits payable under the SPP.
[document continued on next page]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Employee and Harris Corporation have caused this
Supplemental Pension Plan to be executed on the date(s) shown below, but
effective as of the date indicated above.

          HARRIS CORPORATION
    By:   /s/ Stephen P. Kaufman    Title:    Chairperson of the Management
Development and Compensation Committee      Date:    December 23, 2008      

          EMPLOYEE
    /s/ Howard L. Lance    Howard L. Lance        Date:  December 19, 2008      

Witnessed by:   /s/   Scott T. Mikuen              

15